DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 25 April 2022. Examiner acknowledges the amendments to claims 1-8. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the determination criteria” (line 6), wherein this limitation is unclear as the limitation is previously recited as “the plurality of determination criteria”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (US-20140024971-A1) in view of Lee (US-20070275830-A1) and Tsukada (US-20200146592-A1).
Regarding claims 1, 7, and 8, Bunn discloses a walking training system, a non-transitory storage medium storing a control program for a walking training system (The system includes a computer (105) that implements an active logic neural networks decision engine, to administer the active logic engine algorithms to video data obtained from a motion sensor (Bunn, Paragraph [0039])), and a control method for a walking training system comprising: a camera system configured to image the trainee at an angle of view at which at least a part of the gait of the trainee during walking is recognizable (images from multiple cameras may be used as shown schematically in FIG. 12 (camera A 1203 and camera B 1204)…The data are composed into a stereoscopic 3-dimensional (3-D) representation of the subject's movements using known image reconstruction techniques, and can transform the images of the subject in the video recording to become an outline of the subject with full retention of all movements of all of the subject's body including feet, legs, trunk, arms, hands and head while rendering the recording devoid of the information needed to identify the subject (Paragraph [0086])), a controller configured to determine whether abnormal walking occurs in the trainee based on a plurality of predetermined determination criteria (The system includes a computer (105) that implements an active logic neural networks decision engine, to administer the active logic engine algorithms to video data obtained from a motion sensor (103)…The data are subjected to administration of active logic engine algorithms and tests to enable an expert system to determine if the movement that has been observed is an abnormal condition (Paragraph [0039])); an image processor (The active logic engine algorithmic means revealed in this invention provides the algorithms to automatically administer them to the input video data from a multiplicity of sensors and video cameras, said algorithm means functioning as an administrator, to conduct detection determinations, and information extraction administrations, from which to assess the likelihood of the existence of brain concussion for a subject (Paragraph [0049])) configured to: clip, as a video clip, a video in a predetermined period including a timing when the controller determines that the abnormal walking occurs from a video captured by the camera system (segmented image algorithms were created to represent the movement of the subject over selectable time slices. Administration of algorithms were created to mathematically represent these movements in vectored time space with which the algorithms were trained using the multitude of video data to determine "normal" mobility and deviations of same suggesting impaired mobility (Paragraph [0050])); and perform image processing to emphasize an abnormal part of the abnormal walking determined by the controller (The observations of images of movements of subjects can then be vectorized and matrix representations can be determined to estimate the degree of excursion from normal the subject's movement appears (Paragraph [0050]); In a unique and preferred embodiment of this invention, we incorporate the administration of algorithms for automated determination of the facial conditions of the subject being observed. Conditions such as skin coloration such as flushed, or conditions such as sweating, or such as reddening of the eyes, or dilation of the eye pupil or pupils, or closing of the eyes, could be related to and thus can be used as in the determination of mobility impairment which possibly could be related to brain concussion (Paragraph [0051])); and a display controller configured to cause a display to display the video clip subjected to the image processing (The data in the video database (1303) and results of the assessment in the assessment database (1306) can be presented and displayed and if desired the system can permit reassessment (1307) either by operator input control (1315) or automatically by the system (Paragraph [0059])).
However, Bunn fails to explicitly disclose a treadmill configured to prompt a trainee to walk on the treadmill and that the angle of view comprises at least a part of a gait of the trainee walking on the treadmill. Lee discloses a system for imaging a trainee walking on a treadmill (a camera arranged adjacent to the treadmill to locate the marker in order to detect a walking movement of the walker on the treadmill (Lee, Paragraph [0014])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system, non-transitory storage medium storing a control program for a walking training system, and control method for a walking training system of Bunn so as to incorporate a treadmill configured to prompt a trainee to walk on the treadmill and that the angle of view comprises at least a part of a gait of the trainee walking on the treadmill as taught by Lee so as to allow for the trainee to repeatedly walk at the same location in order to repeatedly analyze walking behaviors (a gait training system capable of using a treadmill with a rotating rate adjustable in response to a walking rate so that a patient can repeatedly walk at the same location in order to repeatedly analyze walking behaviors (Lee, Paragraph [0011])).
However, the combination of Bunn in view of Lee fails to explicitly disclose the predetermined determination criteria being at least one selected from the group consisting of (i) a distance from a hip joint to an ankle along a walking direction when a swing phase is ended and an affected leg is landed, (ii) a load on a sole in the swing phase of the affected leg, (iii) a bending angle of a knee joint in a stance phase of the affected leg, (iv) a distance from the hip joint to the ankle along the walking direction when the stance phase is switched to the swing phase and the affected leg starts to swing, (v) a forward tilt angle of a body core in the stance phase of the affected leg, (vi) a tilt angle of the body core toward the affected leg in the stance phase of the affected leg, and (vii) a forward tilt angle of the body core in the swing phase of the affected leg. Tsukada discloses a system for walking rehabilitation, wherein Tsukasa further discloses that a gait during an exercise rehabilitation for an affected limb is evaluated based on a change in peak value of a foot sole pressure (it is necessary to perform maintenance of a posture and walking exercise by mobilizing the leg strength on a healthy side and the muscular strength of the whole body such as an upper limb or the trunk while supporting an affected side (paralyzed side or affected limb) using braces and support devices in walking training rehabilitation. In progress in walking training, there are large individual differences in conditions of a disease, muscular strength, motivation, and the like, and there is a need for apparatuses that measure a gait objectively and conveniently. That is, it is useful to evaluate a gait during exercise rehabilitation based on change in a peak value of a foot sole pressure, a walking rhythm, or a speed (Tsukada, Paragraph [0006])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, non-transitory storage medium storing a control program for a walking training system, and a control method as taught by Bunn in view of Lee so as to incorporate that the predetermined determination criteria consists of a load on a sole in the swing phase of the affected leg as taught by Tsukada as a change in a peak value of a foot sole pressure during an rehabilitation exercise for an affected limb is indicative of conditions of a disease and muscular strength during gait (Tsukada, Paragraph [0006]).
Regarding claim 5, Bunn in view of Lee and Tsukada discloses the walking training system according to claim 1, wherein the image processor is configured to determine a clipping period for the video clip based on the determination criterion determined to be applicable by the controller (segmented image algorithms were created to represent the movement of the subject over selectable time slices. Administration of algorithms were created to mathematically represent these movements in vectored time space with which the algorithms were trained using the multitude of video data to determine "normal" mobility and deviations of same suggesting impaired mobility. The observations of images of movements of subjects can then be vectorized and matrix representations can be determined to estimate the degree of excursion from normal the subject's movement appears (Bunn, Paragraph [0050])).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee and Tsukada as applied to claim 1 above, and further in view of Rao (US-20160189371-A1).
Regarding claim 2, Bunn in view of Lee and Tsukada teaches the walking training system according to claim 1, wherein the camera system includes a plurality of cameras configured to image the trainee in different directions (Bunn, Paragraph [0086], Figure 12). However, Bunn fails to explicitly disclose that the image processor is configured to clip, as video clips, videos captured by each of the cameras in the camera system, and determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the controller out of the determination criteria. Rao discloses a system for determining gait abnormalities, wherein Rao further discloses an image processor that is configured to clip, as video clips, videos captured by each of the cameras in the camera system, and determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the controller out of the determination criteria (the video acquisition module 102 receives the one or more videos of the one or more individuals, while they are walking, for determining the gait pattern. In an embodiment of the present invention, the one or more videos may have different views such as, but not limited to, front view, side view and back view of the one or more individuals. The video is then split into the one or more frames by the video acquisition module 102. Further, the one or more frames are sent to region of interest detection module 104 to detect the one or more regions of interest such as, but not limited to, right leg, left leg, arms and upper body within the one or more frames. Once the one or more regions of interest are detected, the control is transferred to the video processing module 106. The video processing module 106 computes the motion and posture vectors as GMM and compares with the pre-stored GMM for each of the gait patterns stored in the training module 108. The video processing module 106 also computes values corresponding to the arm swing velocity and body balance. The video processing module 106 then compares the computed values with pre-stored values of the arm swing velocity and body balance for each of the gait patterns. Based on the comparison, the video processing module 106 identifies the type of gait pattern corresponding to pre-stored values of the one or more features that match with corresponding computed values of the one or more features. Further, the video processing module 106 also determines the degree of abnormality of gait pattern based on the comparison (Rao, Paragraph [0039]), wherein detecting one or more regions of interest based on the one or more videos being split into one or more frames is considered to read on this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee and Tsukada so as to incorporate that the image processor is configured to clip, as video clips, videos captured by each of the cameras in the camera system, and determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the controller out of the determination criteria as taught by Rao so as to allow for specific identification of a gait pattern based on pre-stored values of the detected regions of interest (Rao, Paragraph [0039]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee, Tsukada, and Rao as applied to claim 2 above, and further in view of Utsunomiya (US-9727779-B2).
Regarding claim 3, Bunn in view of Lee, Tsukada, and Rao teaches the walking training system according to claim 2, wherein Bunn fails to explicitly disclose that the image processor is configured such that, when the determination criterion determined to be applicable by the controller is a specific determination criterion, the videos captured by the cameras are clipped as the video clips. Rao discloses an image processor that is configured such that, when the determination criterion determined to be applicable by the controller is a specific determination criterion, the videos captured by the cameras are clipped as the video clips (Rao, Paragraph [0039], wherein the determination of a region of interest to compare stored gait patterns to is considered to read on this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee, Tsukada, and Rao so as to incorporate that the image processor is configured to determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the controller out of the determination criteria as taught by Rao so as to allow for specific identification of a gait pattern based on pre-stored values of the detected regions of interest (Rao, Paragraph [0039]).
However, while the combination of Bunn in view of Lee, Tsukada, and Rao teaches that the display controller is configured to cause the display to display two video clips in synchronization with each other (Typical modes of display include side-by-side video (1309) that depict the subject at different times (Bunn, Paragraph [0060])), Bunn fails to also explicitly disclose that the display controller is configured to cause the display to display the video clips, as clipped by the image processor, in synchronization with each other. Utsunomiya discloses a system for capturing motion information of a subject using a plurality of image capturing devices such as a Kinect (As an example of a sensor that uses this method, Kinect (registered trademark) is known (Utsunomiya, Col 1, lines 48-49); and as similarly disclosed by Bunn in Paragraph [0086]), wherein Utsunomiya discloses displaying captured images in synchronization with each other (as illustrated in FIG. 16, the display controlling circuitry 1403 causes the output circuitry 110 to display such display information in which color image information from the front of the subject (the color image information acquired by the motion information collecting circuitry 10b) is arranged on the left side of a display window and in which color image information from the side of the subject (the color image information acquired by the motion information collecting circuitry 10a) is arranged on the right side of the display window. In this situation, the display controlling circuitry 1403 causes the pieces of color image information corresponding to the pieces of motion information to be displayed in the regions while being kept in synchronization with each other according to the times of the frames (Utsunomiya, Col 28, lines 7-20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee, Tsukada and Rao so as to incorporate that the display controller is configured to cause the display to display the video clips, as clipped by the image processor, in synchronization with each other as taught by Utsunomiya so as to allow for more detailed information to be obtained regarding the motions of the subject (As a result, the motion information processing apparatus 100 according to the third embodiment is able to provide viewers with the pieces of color image information obtained as the subject is being viewed from the plurality of angles in such a manner that the times thereof are kept in synchronization with each other. Thus, the viewers are able to obtain detailed information about the motions of the subject undergoing the rehabilitation (Utsunomiya, Col 28, lines 20-28)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee and Tsukada as applied to claim 1 above, and further in view of Mariottini (US-20160147959-A1).
Regarding claim 4, Bunn in view of Lee and Tsukada teaches the walking training system of claim 1, wherein Bunn discloses the image processor is configured to record a video of the subject during a normal-walking period in which the controller does not determine that the abnormal walking occurs ("Normal" means movement that has been previously observed and recorded in databases for this subject and is accepted as a base level of mobility for this subject (Bunn, Paragraph [0046])) and the display controller is configured to cause the display to display the comparative video such that the comparative video adjoins the video clip (Typical modes of display include side-by-side video (1309) that depict the subject at different times, such as before and after treatment for the subject's physical or mental condition or disease; history of the subject's assessments over time (1310); details of any assessment and its components (1311); and any recommendations, treatments or aids (1312) that have been decided upon during the assessment process in either the basic system, such as by the operator (1315), or by the advanced system (1308) (Paragraph [0060])).
However, Bunn fails to explicitly disclose that the image processor is configured to clip, as a comparative video, a video in a normal-walking period in which the controller does not determine that the abnormal walking occurs. Mariottini discloses a system for determining abnormal walking of a subject, wherein Mariottini discloses an image processor clipping, as a comparative video, a video in a normal-walking period in which the controller does not determine that the abnormal walking occurs (According to some embodiments, the system may provide the user with a separate video recording (or other captured data) of the patient exhibiting normal gait (‘normal gait event’), in which case it would not be necessary for the abnormal gait event to also include some amount of time during which the patient's gait did not manifest the abnormality (Mariottini, Paragraph [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee and Tsukada to have incorporated that the image processor is configured to clip, as a comparative video, a video in a normal-walking period in which the controller does not determine that the abnormal walking occurs as taught by Mariottini so as to compare abnormal gait to (Such normal event may serve as a baseline for comparison (performed by a reviewing clinician using the application) with abnormal events (Mariottini, Paragraph [0064])).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee and Tsukada as applied to claim 1 above, and further in view of Cox (US-20080234107-A1).
Regarding claim 6, Bunn in view of Lee and Tsukada teaches the walking training system according to claim 1, but Bunn fails to explicitly disclose that the image processor is configured to determine the clipping period for the video clip based on a walking cycle of the trainee. Cox discloses a system for determining user gait, wherein Baker further discloses identifying gait anomalies based on a walking cycle of a user (Several of these parameters were judged to be very sensitive indicators of gait anomalies such as stride profile, average stride profile, average cycle fraction difference, stride length unbalance (Cox, Paragraph [0045])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee and Tsukada so as to identify abnormal walking based off of a walking cycle as a walking cycle can be indicative of gait anomalies (Cox, Paragraph [0045]).
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 7, 8, and those dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tsukada (US-20200146592-A1) is used to modify Bunn in view of Lee so as to incorporate the amended limitation of the predetermined determination criteria being at least one selected from the group consisting of (i) a distance from a hip joint to an ankle along a walking direction when a swing phase is ended and an affected leg is landed, (ii) a load on a sole in the swing phase of the affected leg, (iii) a bending angle of a knee joint in a stance phase of the affected leg, (iv) a distance from the hip joint to the ankle along the walking direction when the stance phase is switched to the swing phase and the affected leg starts to swing, (v) a forward tilt angle of a body core in the stance phase of the affected leg, (vi) a tilt angle of the body core toward the affected leg in the stance phase of the affected leg, and (vii) a forward tilt angle of the body core in the swing phase of the affected leg, wherein Tsukada specifically disclose predetermined determination criteria (ii) (it is necessary to perform maintenance of a posture and walking exercise by mobilizing the leg strength on a healthy side and the muscular strength of the whole body such as an upper limb or the trunk while supporting an affected side (paralyzed side or affected limb) using braces and support devices in walking training rehabilitation. In progress in walking training, there are large individual differences in conditions of a disease, muscular strength, motivation, and the like, and there is a need for apparatuses that measure a gait objectively and conveniently. That is, it is useful to evaluate a gait during exercise rehabilitation based on change in a peak value of a foot sole pressure, a walking rhythm, or a speed (Tsukada, Paragraph [0006])).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791